Title: To Benjamin Franklin from John Thornton, 6 April 1782
From: Thornton, John
To: Franklin, Benjamin


Sir
Clapham 6th April 1782
My Friend Joseph Walker Esq having acquainted me with his intention of visiting paris; I thought I might avail of myself of that opportunity of getting some Letters to America thro your benevolence.
If I am deemed impertinent, I hope you’l attribute it, to the true Cause; the opinion I have of Dr Franklins Candour, & the desire I have not to be intirely blotted out of the Mind of those at a great distance I much esteem. I have left them open as I thought they would pass best so & they contain nothing that can I hope, offend any one.
I remember once paying my respects to you many years since, I shall be happy to see the day when I can do it again & apologise in person for this intrusion from sir Your very hum servt
John Thornton

P.S. Permit me to request your acceptance of some poems of a friend of mine who has been many years excluded from the World, as not being in his right Mind & considers himself as a Non Entity & reads nothing beyond a News paper, & yet he wrote the most of these poems last Year.
Dr Franklin

 
Notation: Thorton, 6. april 1782.
